Citation Nr: 0739732	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  05-33 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a rash.

2.  Entitlement to service connection for arthritis.

3.  Entitlement to service connection for gout.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for an inguinal hernia.

6.  Entitlement to service connection for a respiratory 
disorder.

7.  Entitlement to service connection for hearing loss.

8.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

In November 2007, the veteran presented testimony before the 
Board during a videoconference hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran alleges entitlement to service connection for a 
rash, arthritis, gout, headaches, a left inguinal hernia, a 
respiratory disorder, hearing loss, and tinnitus.  Upon 
review of the record, the Board finds that additional 
evidentiary development is necessary.

The veteran has testified that he has received private 
medical care from Kaiser Permanente for over 20 years.  
Although the RO requested all medical records regarding the 
veteran, records were only furnished from June 1998 to 
September 2003.  The RO should attempt to obtain and 
associate with the record all outstanding pertinent medical 
records from Kaiser Permanente.

The record also contains information that the veteran is 
totally disabled and receives disability benefits from the 
Social Security Administration (SSA).  The RO has not yet 
attempted to obtain the SSA disability determination(s) and 
the underlying medical records; accordingly, this should be 
accomplished on remand.  See 38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(c) (2007); see also Tetro v. 
Gober, 14 Vet. App. 100, 110 (2000) (holding that VA has a 
duty to request information and pertinent records from other 
Federal agencies, when on notice that such information 
exists). 

After the aforementioned records have been associated with 
the claims folder, the veteran should be afforded VA 
examinations with respect to his claims of entitlement to 
service connections for gout, arthritis, headaches, hearing 
loss, and tinnitus.

The veteran has testified that his in-service knee complaints 
were precursors to his current arthritis.  In January 1968, 
the veteran presented with complaints of tenderness in the 
tibial plateaus.  X-rays were taken to rule out stress 
fractures; however, no significant abnormalities were noted.  
In February 1968, the veteran was taken off crutches; 
however, he continued to experience severe leg pains.  In May 
1969, the veteran fell and injured his right knee.  At that 
time, the diagnosis was probable strain.  Post-service 
medical records indicate treatment for gouty arthritis 
manifested by knee pain.  Accordingly, the veteran should be 
scheduled for a VA examination in order to determine whether 
any current gout and/or arthritis began during the veteran's 
period of service.

As to the veteran's claim of entitlement to service 
connection for headaches, service medical records indicate 
that the veteran has a history of head trauma.  In an undated 
medical report, the veteran's history indicated that he 
struck his head on a "goal post" while playing basketball 
two years prior and sustained a "dislocated cervical spine 
column."  In January 1968, he underwent a skull series due 
to complaints of constant headaches, the radiographic report 
revealed no significant abnormalities.  Additionally, an 
awake electroencephalogram was normal.  Treatment records 
indicate that the veteran was involved in a motor vehicle 
accident, at Christmas, and experienced amnesia.  The veteran 
has testified that he had been diagnosed as having, and was 
receiving treatment for, a current headache disorder.  The 
veteran should be afforded a VA examination in order to 
ascertain the etiology of any current headache disorder.

As to the veteran's claims of entitlement to service 
connection for hearing loss and tinnitus, service medical 
records indicate fluctuations in hearing acuity.  Upon 
entrance in service, in October 1967 audiological evaluation 
revealed puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
----
0
0
0
0
LEFT
----
0
0
0
0

Upon discharge from service, in October 1967 audiological 
evaluation revealed puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
----
5
0
15
15
LEFT
----
0
0
25
25

A December 2003 VA examination, from the Gardena VA Medical 
Center (VAMC), audiological report indicated that speech 
testing results suggested normal hearing.  Puretone 
thresholds suggested functional overlay; however, the 
configuration of the puretones could be evidence of slight 
high frequency hearing loss.  Additionally, a December 2003 
VA examination report from the Sepulveda VAMC indicated a 
diagnosis of hearing loss and tinnitus.  The Board finds that 
an additional examination would be helpful in the 
adjudication of the claim in order to determine whether any 
current hearing loss and/or tinnitus has a nexus to service.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all of the veteran's 
private treatment records from Kaiser 
Permanente.  If such efforts prove 
unsuccessful, documentation to that effect 
should be added to the claims file.

2.  The RO should contact SSA and obtain a 
copy of any decision regarding the 
veteran's claim for disability benefits, as 
well as any medical records in its 
possession.  

3.  The veteran should be scheduled for an 
orthopedic examination.  All indicated 
tests should be accomplished.  The claims 
folder must be made available to the 
examiner in connection with the 
examination.  The examiner should provide 
an opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that the veteran's gout and/or 
arthritis was incurred in service. 

4.  The veteran should be scheduled for a 
VA examination in order to ascertain the 
etiology of any current headache.  All 
indicated tests should be accomplished.  
The claims folder must be made available to 
the examiner in connection with the 
examination.  The examiner should provide 
an opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that any current headache 
disorder was incurred in or aggravated by 
service. 

5.  The veteran should be scheduled for an 
audiological examination.  All indicated 
tests should be accomplished.  The claims 
folder must be made available to the 
examiner in connection with the 
examination.  If bilateral hearing loss and 
tinnitus are found, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that the veteran's 
bilateral hearing loss and tinnitus were 
incurred in service. 

6.  After conducting any additional 
indicated development, the RO should again 
review the record and readjudicate the 
veteran's pending claims.  If the benefits 
sought on appeal remain denied, the veteran 
and his representative should be furnished 
a supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

